ORDER
CLIFFORD S. HINDS of CLIFTON, having been ordered by the Court on September 27, 1995, to provide the Court and the Office of Attorney Ethics with audited attorney account reconciliations for the first and second quarters of 1995 on or before November 1,1995, with the third-quarter account reconciliation on or before November 30,1995, and with all future reports required by the Court on the schedule set by the Office of Attorney Ethics;
And the Order of the Court dated September 27, 1995, having provided that respondent’s failure to comply in any respect with the requirements of said order would subject him to immediate temporary suspension from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to provide any 1995 account reconciliations;
*411And good cause appearing;
It is ORDERED that CLIFFORD S. HINDS be temporarily suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.